Exhibit 10.1

RETIREMENT PAY AGREEMENT AND GENERAL RELEASE

This Retirement Pay Agreement and General Release (hereinafter referred to as
the "Agreement") is made and entered into by and between Stephen G. Klumb, 259
Stone Ridge Blvd. South Lebanon, Ohio 45065, Social Security Number ending in
3700 (hereinafter referred to as "Employee") and, The National Bank and Trust
Company, 48 N. South Street, P.O. Box 711, Wilmington, Ohio, 45177 (hereinafter
referred to as “NB&T”).

WHEREAS, Employee is an employee and officer of NB&T;

WHEREAS, Employee shall be employed pursuant to this Agreement for a term of
specific and limited duration as set forth herein through and including
September 28, 2012; and

WHEREAS, Employee and NB&T have agreed that Employee's employment with the Bank
and his position as officer shall terminate at the close of business no later
than September 28, 2012; and

WHEREAS, NB&T wishes to pay separation pay to Employee, provided that certain
conditions set forth in this Agreement are satisfied; and

WHEREAS, Employee wishes to completely and finally settle all claims or disputes
that may exist against NB&T;

NOW THEREFORE, in consideration for all of the above and of the mutual promises
contained herein, NB&T and Employee agree that:

1. Beginning on the date this Agreement becomes effective and continuing through
and including September 28, 2012, Employee's employment status and relationship
with NB&T are set forth below:

 

  a. NB&T agrees that from the date on which this Agreement becomes effective
through September 28, 2012, Employee shall be employed on a full-time schedule
and shall be compensated at his current full-time rate of pay. Employee shall be
assigned to such work as NB&T may determine from time-to-time. Employee's
employment shall be governed by NB&T’s personnel policies and practices, as
amended from time to time.

 

  b. Through September 28, 2012, Employee shall be eligible to continue to
participate in fringe benefit plans of the Bank on the same basis as other
full-time employees.

2. As a material inducement to NB&T to enter into this Agreement, Employee
agrees that he is retiring from his employment with NB&T and that his employment
shall terminate, effective September 28, 2012. As of the close of business on
September 28, 2012, Employee renounces and forever waives any and all
reinstatement and/or employment, and he will not apply for, be employed by, or
otherwise seek employment at any time, with NB&T. Employee shall, and hereby
does, resign from any and all officer positions he holds with NB&T effective as
of September 28, 2012.

3. If Employee signs a final and binding general release in favor of NB&T and in
the form and with the content prescribed in Exhibit A to this Agreement (the
"Release") on or after September 28, 2012 and that Release becomes effective
pursuant to its terms,

 

  a. NB&T shall begin making twenty-six (26) bi-weekly payments to Employee of
separation pay at the rate of Six Thousand Three Hundred Sixty-Five Dollars and
38/100 ($6,365.38), less applicable local, state, and federal income and
employment tax withholding. Payments shall be made on regular NB&T paydays.
Separation pay shall be for the period beginning on September 28, 2012 and
ending on September 30, 2013. If the Release is not effective until after the
regular NB&T payday on which any such payment would otherwise have been made, a
payment covering any such interim payday shall be made within a reasonable time
after the Release becomes effective. NB&T will provide to Employee a standard
IRS Form W-2, or its equivalent, as provided by law.

 

  b. If Employee elects to continue medical insurance coverage with NB&T as a
retiree, NB&T shall pay toward the cost of this coverage the amount it would
have paid had Employee been on NB&T's active payroll for the period of
September 28, 2012 through September 30, 2013, less applicable local, state, and
federal income and employment tax withholding. Employee’s eligibility for
continuation of medical insurance coverage as a retiree of NB&T is governed by
the applicable plan documents.

 

  c. The agreement by NB&T to provide separation pay pursuant to paragraph 3a,
and to provide retiree medical coverage under NB&T’s medical plan for retirees
and to pay a portion of his medical expense insurance premiums after
September 28, 2012 pursuant to paragraph 3b constitute consideration that is
more than that to which Employee would otherwise be entitled.

 

42



--------------------------------------------------------------------------------

4. Employee is employed “at-will.” Nothing in this Agreement modifies Employee’s
at-will status.

5. Employee does hereby fully release, discharge, compromise and settle any and
all claims, demands, rights of action or obligations (including all attorney's
fees and costs actually incurred), matured or un-matured, of whatever nature and
whether or not presently known, that exist as of the execution date of this
Agreement, as against NB&T and any and all related and affiliated entities and
corporations, including any and all parent, brother-sister, and subsidiary
corporations and the parent, brother-sister, and subsidiary corporations of any
of them, unincorporated employers, partnerships, alliances, joint ventures, and
companies, and each and every employee, agent, consultant, volunteer, insurer,
officer, director, owner, trustee, and member of the Board of any of them
(hereinafter the “Released Parties”), including but not limited to all claims
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act,
all claims under the Equal Pay Act, the Worker Adjustment and Retraining Notice
Act, the Americans with Disabilities Act, all claims under the Family and
Medical Leave Act, the Occupational Safety and Health Act, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act, the Consolidated Omnibus Budget Reconciliation Act, Ohio Revised
Code Sections 4112.01 through 4112.99, and any other provision of Ohio Law, and
all claims under the Older Workers Benefit Protection Act, all as amended; all
statutory or common law claims under state or federal law, whether in contract,
in tort, or in equity; and any other claim arising out of Employee's employment
with NB&T and Employee’s separation therefrom. Employee further agrees that he
waives the right to receive any recovery, financial or otherwise, arising from
any administrative charge or other proceeding related to Employee’s employment
with NB&T and his separation therefrom.

6. Employee agrees and acknowledges that he has received all compensation,
including minimum wage and any overtime pay, to which he was entitled under the
Fair Labor Standards Act and/or Ohio law for work performed through Employee’s
last day of employment. Employee further agrees and acknowledges that he has
been accorded all time off from work and any other rights to which he has been
entitled pursuant to the Family and Medical Leave Act or any state statute
providing medical or other leaves of absence to employees.

7. Employee agrees that he will not disparage the Released Parties or their
employment practices. NB&T agrees that its executive officers and directors will
not disparage Employee.

8. Exclusively as this Agreement pertains to Employee's release of claims under
the Age Discrimination in Employment Act, Employee, pursuant to and in
compliance with rights afforded him under the Older Workers Benefit Protection
Act:

 

  a. Is advised that he does not waive rights or claims that arise after the
date on which this Agreement is signed by him and NB&T;

 

  b. Is advised to consult with an attorney prior to executing this Agreement;

 

  c. Is given a period 21 days from the receipt of this Agreement within which
to consider it; and

 

  d. Is given a period of seven days following the signing of this Agreement in
which to revoke it.

A revocation of this Agreement shall be effective only on the delivery of a
written revocation to NB&T within the seven-day time period set forth above.
This Agreement shall not become effective or enforceable until this seven-day
revocation period has expired.

Employee's knowing and voluntary execution of this Agreement is an express
acknowledgment and agreement that Employee has had the opportunity to review
this Agreement with his attorney; that Employee has received consideration under
this Agreement in addition to anything of value to which he was otherwise
already entitled; that Employee was afforded a 21-day period of time to consider
it before executing it; that he was given a seven-day period of time in which to
revoke this Agreement after it was signed; and that this Agreement is written in
a manner that enables him to fully understand its content and meaning.

9. It is acknowledged and agreed that the payment of separation pay provided
herein is not to be construed as an admission of any obligation or liability on
the part of the Released Parties. The Released Parties deny any liability in
this matter.

10. Non-Solicitation. At all times through March 31, 2014, Employee will not,
directly or indirectly, (a) solicit any "Customer" of NB&T for any purpose,
and/or (b) solicit for employment or hire any person who was an employee of NB&T
at any time during the preceding twelve (12) months as an employee, consultant,
independent contractor, or representative. "Customer" means each and every
person who, or entity which at any time during the period January 1, 2011
through September 28, 2012, was a customer of NB&T or had been in contact with
NB&T for a business purpose with whom Employee had contact

 

43



--------------------------------------------------------------------------------

11. To the extent permitted by law, Employee agrees to indemnify and hold the
Released Parties harmless from and against any and all loss, cost, damage, or
expense, including without limitation, attorneys' fees that arises out of any
breach by Employee of this Agreement.

12. Trade Secrets and Confidential Information. Employee agrees that at all
times he will keep and maintain all of the affairs of NB&T ("Trade Secrets and
Confidential Information") confidential, and will not, except (a) as necessary
for the performance of his responsibilities hereunder or (b) as required by
judicial process and after ten (10) days prior notice to NB&T unless required
earlier by court order or a legal requirement, disclose to any person any of the
Trade Secrets and Confidential Information. Employee is not bound by the
restrictions in this paragraph with respect to any information that becomes
public or is disclosed without the breach of an obligation of confidentiality.
Trade Secrets and Confidential Information, as defined above, includes, but is
not limited to, products, administrative procedures and processes, methods,
research, trade secrets and other intellectual property, systems, manuals,
confidential reports, pricing information, financial information (including the
revenues, costs and profits associated with any activities or business of NB&T),
information regarding current and prospective clients, borrowers, brokers,
correspondents, business plans and practices, future products and programs,
funding sources, investors, and customer lists of NB&T of which Employee was
familiar. Employee shall use best efforts to protect all of the Trade Secrets
and Confidential Information of NB&T.

13. Representations. The parties hereto agree with respect to paragraphs 10 and
12, above, that: (a) the covenants and agreements of Employee contained in this
Agreement are reasonably necessary to protect the interests of NB&T in light of
the nature of its business and the involvement of Employee in such business;
(b) the restrictions imposed by this Agreement are reasonable and necessary to
protect the legitimate business interests of NB&T and that they are not greater
than are necessary for the protection of NB&T in light of the substantial harm
that NB&T will suffer should Employee breach any of the provisions of said
covenants or agreements; (c) the covenants and agreements of Employee contained
in this Agreement form material consideration for this Agreement; (d) the
periods and any geographical areas of restriction contained in this Agreement
are fair and reasonable in that they are reasonably required for the protection
of NB&T; and (e) the nature, kind and character of the activities in which
Employee is prohibited from engaging are reasonable and necessary to protect
NB&T.

14. Injunctive Relief. The parties to this Agreement acknowledge that a breach
by Employee of any of the terms or conditions of this Agreement will result in
irreparable harm to NB&T and that the remedies at law for such breach may not
adequately compensate NB&T for damages suffered. Accordingly, Employee agrees
that in the event of such breach, NB&T shall be entitled to seek injunctive
relief or such other equitable remedy as a court of competent jurisdiction may
provide. In the event NB&T obtains a temporary restraining order or preliminary
injunction in connection with such breach, NB&T shall discontinue payment of
separation pay pursuant to paragraph 3a and the Bank's contribution toward the
cost of medical expense insurance pursuant to paragraph 3b. If all or a portion
of any of the restrictions and agreements of Employee contained in this
Agreement, including but not limited to Paragraphs 10 and 12, is held to be
unreasonable or unenforceable by a court of competent jurisdiction in a final
order, Employee expressly agrees to be bound by any lesser agreement or
restriction subsumed within the terms of the invalidated provision to the
maximum extent permitted by law as if the resulting covenant were originally and
separately stated in this Agreement. Employee further agrees that should a court
issue any such injunctive relief, NB&T shall not be required to post any surety
bond or other security for the injunctive relief to take effect. Nothing
contained herein will be construed to limit the rights of NB&T to any remedies
at law, including the recovery of damages for breach of this Agreement.

15. On September 28, 2012, Employee agrees to immediately return to NB&T all
documents and other materials or property obtained from or belonging to NB&T,
including but not limited to bank keys.

16. This Agreement shall be binding upon Employee, his heirs, administrators,
representatives, executors, successors, and assigns; provided, however, that the
restrictions contained in paragraph 10 shall not extend to Employee’s heirs,
administrators, representatives, executors, successors, and assigns. Upon
Employee’s death, any remaining separation pay owed to Employee pursuant to
paragraph 3(a) shall be paid in a lump sum, less applicable local, state, and
federal tax withholding, to Employee’s estate. To the extent permitted by law,
Employee agrees to indemnify and hold the Released Parties harmless from and
against any and all loss, cost, damage, or expense, including without
limitation, attorneys' fees that arises out of NB&T’s payment of remaining
separation pay to Employee’s estate.

17. Employee agrees that he has read this Agreement in its entirety and that
Employee’s agreement to all of its provisions is made freely, voluntarily, and
with full knowledge and understanding of its contents. Employee further
acknowledges and agrees that he has full authority to enter into this Agreement.

 

44



--------------------------------------------------------------------------------

18. Employee agrees that this Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any and all prior agreements or
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof, provided, however, that any confidentiality
agreement between the parties that is in effect as of the date of this Agreement
shall remain in full force and effect pursuant to its terms. Employee further
agrees that this Agreement shall be interpreted and enforced under the laws of
the State of Ohio. If for any reason any portion of any provision of this
Agreement is deemed invalid or unenforceable, all remaining parts shall remain
binding and in full force and effect.

 

August 23, 2012    

/s/ Stephen G. Klumb

Date     Stephen G. Klumb

 

    The National Bank and Trust Company August 23, 2012     By:  

/s/ John J. Limbert

Date     Its:   President & CEO

 

45



--------------------------------------------------------------------------------

EXHIBIT A

FINAL AND BINDING GENERAL RELEASE

This General Release (hereinafter referred to as the "Release") is executed by
Stephen G. Klumb, 259 Stone Ridge Blvd. South Lebanon, Ohio 45065, Social
Security Number ending in 3700 (hereinafter referred to as "Employee") pursuant
to, and in consideration for the separation pay set forth in, paragraph 3 of the
Retirement Pay Agreement and General Release (hereinafter referred to as the
“Agreement”) entered into between Employee and The National Bank and Trust
Company, 48 N. South Street, P.O. Box 711, Wilmington, Ohio, 45177 and all
related and affiliated entities and corporations, including parent and
subsidiary corporations, unincorporated employers, partnerships, alliances,
joint ventures, and companies, and each and every employee, agent, consultant,
volunteer, insurer, officer, director, owner, trustee, and member of the Board
of any of them (hereinafter referred to collectively as the “NB&T”), and dated
August 23, 2012, which remains in full force and effect:

1. Employee does hereby fully release, discharge, compromise and settle any and
all claims, demands, rights of action or obligations (including all attorney's
fees and costs actually incurred), matured or unmatured, of whatever nature and
whether or not presently known that exist as of the execution date of this
Release, as against NB&T and any and all related and affiliated entities and
corporations, including any and all parent, brother-sister, and subsidiary
corporations and the parent, brother-sister, and subsidiary corporations of any
of them, unincorporated employers, partnerships, alliances, joint ventures, and
companies, and each and every employee, agent, consultant, volunteer, insurer,
officer, director, owner, trustee, and member of the Board of any of them
(hereinafter the “Released Parties”), including but not limited to all claims
under Title VII of the Civil Rights Act of 1964, all claims under the Fair Labor
Standards Act, all claims under the Occupational Safety and Health Act, all
claims under the Worker Adjustment Notice and Retraining Act, all claims under
the Equal Pay Act, all claims under Ohio Revised Code Sections 4112.01 through
4112.99, all claims under the Americans with Disabilities Act, all claims under
the Family and Medical Leave Act, and all claims arising under the Age
Discrimination in Employment Act of 1967, all as amended; all statutory or
common law claims under state or federal law, whether in contract, in tort, or
in equity; and any other claim arising out of Employee's employment with NB&T
and his separation therefrom.

2. Employee acknowledges and agrees that he has been paid all compensation to
which he is entitled under the Fair Labor Standards Act and that he has been
given all leaves of absence and other rights accorded to him by the Family and
Medical Leave Act.

3. Exclusively as this Release pertains to Employee's release of claims under
the Age Discrimination in Employment Act, Employee, pursuant to and in
compliance with rights afforded him under the Older Workers Benefit Protection
Act:

 

  a. Is advised that he does not waive rights or claims that arise after the
date on which this Release is signed by him and NB&T (other than any claims
concerning the date of his separation from employment);

 

  b. Is advised to consult with an attorney prior to executing this Release;

 

  c. Is given a period 21 days from the receipt of this Release within which to
consider this Release; and

 

  d. Is given a period of seven days following the signing this Release in which
to revoke it. A revocation of this Release shall be effective only on the
delivery of a written revocation to NB&T within the seven-day time period set
forth above. This Release shall not become effective or enforceable until this
seven-day revocation period has expired.

Employee's execution of this Release is an express acknowledgment and agreement
that he has had the opportunity to review this Release with his attorney; that
he has received consideration under this Release in addition to anything of
value to which he was otherwise already entitled; that he was given a 21-day
period of time to consider it before executing it; that he was given a seven-day
period in which to revoke this Release after it was signed; that he agrees this
Release is written in a manner that enables him to fully understand its content
and meaning; and that his signing of this Release is a knowing and voluntary act
by him. The agreement by NB&T provide separation pay to Employee and its
agreement to continue contributions toward the premium for his medical expense
insurance after the separation of his employment constitute consideration that
is more than that to which Employee would otherwise have been entitled from
NB&T.

4. This Release shall be binding upon Employee, his heirs, administrators,
representatives, executors, successors, and assigns.

5. Employee agrees that he has read this Release in its entirety and that his
agreement to all of its provisions is made freely, voluntarily, and with full
knowledge and understanding of its contents.

 

46



--------------------------------------------------------------------------------

6. This Release shall be interpreted and enforced under the laws of the State of
Ohio, and shall be enforced as provided in the Agreement.

IN WITNESS WHEREOF, I have set my hand this 23rd day of August, 2012.

 

 

WITNESSES:

   

 

   

/s/ Stephen G. Klumb

    Stephen G. Klumb

 

   

 

STATE OF                                  

  )         )    SS:   

COUNTY OF                                 

  )      

Subscribed to and sworn before me this 23rd day of August, 2012.

 

 

Notary Public My Commission Expires:

 

47